                                                                   MARK A. RADI
                                                                   MRADI@SOKOLOFFSTERN.COM


                                           July 12, 2021

VIA ECF
Hon. Steven L. Tiscione
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

                              Re:     Besedin v. County of Nassau,, et al.
                                      Docket No. 18-CV-0819 (KAM)(ST)
                                      File No. 210099

Your Honor:

        My firm was just retained to represent the defendants in this action. I respectfully request
an extension of the discovery deadline (and all interim and subsequent deadlines that would be
affected) from July 31, 2021 to October 31, 2021.

        As incoming counsel new to this case, we require the additional time to review our clients’
files and interview witnesses in order to adequately prepare a defense, review all proceedings and
discovery that has been exchanged thus far, determine whether any outstanding discovery issues
exist on either side and respond or move to compel as appropriate, serve additional discovery
demands as appropriate and obtain responses, receive and process authorizations for plaintiffs’
employment, medical, and other records, issue subpoenas and obtain responsive records, depose
plaintiff and nonparty witnesses, prepare and produce defendants for depositions, consult with
potential experts regarding damages, and explore settlement potential, among other tasks necessary
to prepare for trial. The parties are also discussing whether mediation is a possibility and would
like time to explore that option. The current deadline does not give us enough time to perform all
of these tasks necessary to properly represent our clients in light of our firm’s pre-existing
caseload, obligations, and deadlines. Mr. Brewington will also be on vacation during August.

      The Court has granted three prior joint requests by the parties to extend discovery prior to
my appearance in this case. Plaintiff has consented to this request.
SOKOLOFF STERN LLP

Hon. Steven L. Tiscione
July 12, 2021
Page 2 of 2

       Thank you for your consideration of this matter.

                                                          Very truly yours,

                                                          SOKOLOFF STERN LLP


                                                          MARK A. RADI

CC:

All counsel via ECF
